Entered: January 13th, 2020
                              Case 18-10334    Doc 712     Filed 01/13/20      Page 1 of 1
Signed: January 13th, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                   In re:   Case No.: 18−10334 − WIL      Chapter: 11

The Condominium Association of the Lynnhill
Condominium
Debtor

                                       ORDER FOR WITHDRAWAL OF
                                         FUNDS PAID INTO COURT

Upon consideration of the motion filed by Cathy Ann Holloway for withdrawal of funds paid into the Court under 11
U.S.C. § 347(a), and it appearing that the movant is entitled to the sum of $ 10,259.21 deposited, less registry fund
fees properly chargeable, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the funds that are the subject of this order be disbursed after fourteen (14) calendar days from the
date that this order is entered; and it is further

ORDERED, that pursuant to 28 U.S.C. § 2042, the Bankruptcy Clerk, District of Maryland, shall pay this unclaimed
money to the order of:


                                                 Cathy Ann Holloway
                                                   507 Jasper Court
                                                  Bowie, MD 20721




cc:    Claimant − Cathy Ann Holloway

                                                   End of Order
42x03 (rev. 07/10/2019) − larter
